                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.          CV 19-8860 FMO (JEMx)                                    Date   February 24, 2020
 Title             Leemanuel Weilch v. OM Foods Pioneer, Inc., et al.



 Present: The Honorable             Fernando M. Olguin, United States District Judge
                  Vanessa Figueroa                                          None Present
                     Deputy Clerk                                     Court Reporter / Recorder
             Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                      None Present                                           None Present
 Proceedings:               (In Chambers) Further Order Re: Service

     Having reviewed plaintiff's Response to Order to Show Cause, (Dkt. 22), and the First
Amended Complaint, (Dkt. 20), IT IS ORDERED THAT:

         1. Plaintiff shall serve Maya Inn & Suites Inc. (“Maya”) no later than March 11, 2020, and
shall file a proof of service no later than March 13, 2020.

       2. Plaintiff is admonished that failure to file a proof of service by the deadline set forth
above will result in this action being dismissed without prejudice for failure to effect service, for
lack of prosecution and/or failure to comply with the orders of the court. See Fed. R. Civ. P. 4 &
41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962).

         3. Hosanna Properties, Inc. is dismissed from this action.1




                                                                                     00       :     00

                                                            Initials of Preparer            vdr




         1
             Plaintiff and OM Foods Pioneer Inc. filed a stipulation dismissing OM from this action. (Dkt.
19).
CV-90 (10/08)                               CIVIL MINUTES - GENERAL                                Page 1 of 1
